Case 3:20-cv-00220-MMH-JRK Document 7 Filed 07/23/20 Page 1 of 2 PageID 33




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION

  SHILOH,

                       Plaintiff,

  v.                                                       Case No. 3:20-cv-220-J-34JRK

  U.S. SMALL BUSINESS ADMINISTRATION,

                  Defendant.
  _____________________________________/


                                          ORDER


         THIS CAUSE is before the Court on the Report and Recommendation (Dkt. No. 6;

  Report), entered by the Honorable James R. Klindt, United States Magistrate Judge, on

  June 30, 2020. In the Report, Judge Klindt recommends that this case be dismissed

  without prejudice for failure to prosecute. See Report at 2. Plaintiff has failed to file

  objections to the Report, and the time for doing so has now passed.

         The Court “may accept, reject, or modify, in whole or in part, the finding or

  recommendations by the magistrate judge.” 28 U.S.C. § 636(b). If no specific objections

  to findings of facts are filed, the district court is not required to conduct a de novo review

  of those findings. See Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir. 1993); see

  also 28 U.S.C. § 636(b)(1). However, the district court must review legal conclusions de

  novo. See Cooper-Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994);

  United States v. Rice, No. 2:07-mc-8-FtM-29SPC, 2007 WL 1428615, at *1 (M.D. Fla.

  May 14, 2007).



                                               -1-
Case 3:20-cv-00220-MMH-JRK Document 7 Filed 07/23/20 Page 2 of 2 PageID 34




        Upon independent review of the file and for the reasons stated in the Magistrate

  Judge’s Report, the Court will accept and adopt the legal and factual conclusions

  recommended by the Magistrate Judge. Accordingly, it is hereby

        ORDERED:

        1. The Magistrate Judge’s Report and Recommendation (Dkt. No. 6) is

           ADOPTED as the opinion of the Court.

        2. This case is DISMISSED without prejudice for failure to prosecute pursuant

           to Rule 3.10(a), Local Rules, United States District Court, Middle District of

           Florida.

        3. The Clerk of Court is directed to terminate all pending motions and deadlines

           as moot and close the file.

        DONE AND ORDERED in Jacksonville, Florida, this 23rd day of July, 2020.




  ja

  Copies to:

  Counsel of Record
  Pro Se Party




                                           -2-
